DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the after final amendment filed on 2/12/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Short on 3/1/2021.
The application has been amended as follows: 
IN THE CLAIM
	Re. claim 1: Changes the phrase “wherein the second base is separate from the first base” as recited in line 22 to --wherein the first base and the second base are not the same base--.
	Re. claim 2: Changes the phrase “a pair of the-conductor patterns at least partially overlapping” as recited in lines 3 and 4 to --a pair of the-conductor patterns at least partially overlapping each other--.
	Re. claim 4: Deletes the phrase “the method further comprising: a step of forming an element forming layer including the configuration material of the element on a third base material,” as recited in lines 2-4.
		Changes the phrase “wherein, in the step of laminating, the element forming layer, the conductor pattern and the element pattern are laminated in the predetermined direction by transferring the element forming layer on the support, then repeatedly transferring the conductor pattern and the element pattern, and further transferring the element forming layer” as recited in lines 5-8 to –wherein, in the step of laminating, a first of the element forming layer is transferred to the support, the conductor pattern and the element pattern are next repeatedly transferred to the support and then a second of the element forming layer is transferred to the conductor pattern and the element pattern that are repeatedly transferred to the support--.
	Re. claim 6: Changes the phrase “a fourth base material” as recited in line 4 to --a fourth base--.
	Re. claim 7: Changes the phrase “a fifth base material” as recited in line 15 to --a fifth base--.

Claims 1-10 and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729